                                                                                3/5/2019

                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                                HELENA DIVISION


CORE-MARK                                        Case No. CV-15-005-H-SEH
INTERNATIONAL, INC.,
                                                 JUDGMENT IN A CIVIL CASE
           Plaintiff,

              vs.

THE MONTANA BOARD OF
LIVESTOCK, in it's official
capacity as head of the Montana
Department of Livestock, et al,


                        Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 147) ,
  this case is closed.

        Dated this 5th day of March, 2019.

                                     TYLER P. GILMAN, CLERK

                                     By: /s/ Heidi Gauthier
                                     Heidi Gauthier, Deputy Clerk
